Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 1 of 45 PageID #: 5493



                            UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF WEST VIRGINIA

  SCOTT T. BALLOCK,

                 Plaintiff,

  v.                                                         CIVIL ACTION NO.: 1:17-CV-52
                                                             Honorable Irene M. Keeley
  ELLEN RUTH COSTLOW,
  STATE TROOPER MICHAEL KIEF,
  AND STATE TROOPER RONNIE M. GASKINS,

                 Defendants.

                                     JOINT PRE-TRIAL ORDER

  1. ​PRETRIAL DISCLOSURES

  a.      Plaintiff’s Witness List

             1. Expected: The Defendant, ​Ellen Ruth Costlow​, 55 Panola Road Fairmont, WV
                26554-5508. Her testimony will relate primarily to the liability and causation
                aspects of the claims against her. She will be examined as an adverse witness.

                     The topic areas will include her animosity toward Scott Ballock and her
                 efforts to harm him. Ellen Costlow and Michael Kief collaborated to achieve three
                 goals: 1 prejudice Scott Ballock on the child custody issue; 2. cause trouble for
                 Scott with his employer; and 3. intimidate Scott’s father Tom Ballock into taking
                 down his blogging websites that were used to attack both Ellen Ballock and
                 Michael Kief.

                     During the divorce, Ellen Ballock communicated with Scott Ballock and then
                 used those communications to complain to the State Police, all for the purpose of
                 trying to get Scott Ballock fired from his job with the FBI. She did this with the
                 aid of Michael A. Kief, then a Sergeant of the West Virginia State Police.

                     Examination will concern aspects of the communications with Scott Ballock.
                 These communications were the sole basis on which State Police obtained arrest
                 warrants. Costlow was not troubled by the emails. She admitted in deposition her
                 divorce lawyers helped her rout Scott Ballock’s emails to a sequestered folder so
                 she would not have to read them. In truth, the emails were useful to her and she
                 directed her counsel to pursue criminal charges against Scott Ballock based on
                 them. They did threaten Scott that they would take the matter to the family court,
                 but that never happened. Ellen Costlow wanted criminal charges, so her lawyers

  10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 2 of 45 PageID #: 5494



                withdrew from her representation rather than complicit in the effort. She then
                struck upon Michael Kief and enlisted his help.

                    Ellen Costlow will be examined as to her collaboration with Michael Kief to
                arrange for Scott Ballock’s arrest on harassment and stalking charges at the family
                court hearing on child custody, and her on-going communications and
                collaboration with Kief to harm Scott Ballock. Examination will include the
                ultimate withdrawal of the criminal charges, her agreements to refrain from
                communicating with the FBI about Scott Ballock as well as her knowing violation
                of confidentiality orders entered by the magistrate and family courts in 2016.
                Ellen Costlow and Michael Kief collaborated on statements they gave to the FBI
                in April of that year. Not only were the communications with the FBI intended to
                prejudice Scott Ballock’s employment, they were in some respects defamatory,
                for that matter the mere reporting of the criminal matters to the FBI was
                defamatory given the artifice by which they were procured and the misimpression
                they caused.

                    Ellen Costlow’s behavior, especially with Kenny Ice, Jr. and Karl Vincent
                Taylor, a convicted pedophile, caused Scott Ballock great concern. He was very
                much afraid she would receive some measure of custody and this motivated his
                communications. She was violent toward the minor son and sexually
                inappropriate with the minor daughter and Scott learned of this when the children
                returned to him from visits. Ellen Costlow’s conduct in this regard explains Scott
                Ballock’s attempts to reconcile rather than risk a court order awarding even
                limited custody of the Ballocks’ minor children. Ellen Costlow has been
                untruthful in many instances in this regard and it was her dishonest portrayal of
                Scott Ballock that was communicated to the FBI to cost him his position.
                Likewise, Ellen Costlow and Michael Kief’s disregard of the truth behind all this
                rendered the transmission of the emails to the FBI false and defamatory.
                Examination will demonstrate this.

                    Ellen Costlow was also motivated to harm Scott Ballock because his father,
                Tom Ballock, was posting unflattering items about her on websites he created,
                blogs. The posts mostly concerned Ellen Ballock’s poor behavior, including her
                sexual adventures outside the marriage to Scott. Ellen Costlow utilized the
                criminal charges against Scott Ballock to try and intimidate Tom Ballock into
                taking down his blogs.

             2. May call: ​Kenny Ray Ice, Jr. 55 Panola Road Fairmont, WV 26554-5508.
                Telephone: (304) 288-8296.

                    He provided his phone to Scott Ballock for forensic examination which
                uncovered evidence of Ellen Costlow’s intent and efforts to harm Scott Ballock.
                He was interviewed by Scott Ballock as well as a private investigator, revealing
                Ellen Costlow’s exposure of the minor daughter to a convicted pedophile, drug
                use by Ellen Costlow, exposing the minor daughter to sexually explicit materials,
                                                 2
  10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 3 of 45 PageID #: 5495



                 Ellen Costlow’s attempted suicide while the minor daughter was in the home,
                 exposed the daughter to violent arguments between Ellen Costlow and Kenny Ice,
                 Jr., she left the home at night with the children unattended.

                     Ice can also testify that he discovered Ellen Costlow was having an affair with
                 Trooper Christopher Berry and when he, Kenny Ice, discovered it, there was a
                 violent fight with Ellen Costlow during which Ice suffered a knife wound. He
                 then reported this to Scott Ballock. Ice can likewise testify to Ellen Costlow trying
                 to get Scott Ballock fired and how she was getting help from the State Police in
                 the effort.

             3. Expected: ​Michael Andrew Kief - Defendant, 1210 Chase Street Morgantown,
                WV 26508-6840. His examination will be adverse.

                     Sgt. Kief was the one who worked closely with Ellen Costlow to harm Scott
                 Ballock, even so far as to defame Scott Ballock to his employer. He gave false
                 information to the FBI regarding his investigation into Scott Ballock. For
                 instance, he told the FBI that he investigated the reported sexual relationship
                 between Ellen Costlow and Trooper Christopher Berry and found it never
                 happened. In deposition, Kief admitted he did very little to investigate the
                 reported affair and never came to any conclusion. This was a falsehood told to the
                 FBI and was done without respect for or compliance with basis due process in the
                 course of the investigation and prosecution of the charges against Scott Ballock.
                 Likewise, Sgt. Kief facilitated the use of Scott’s emails to prosecute him and
                 defame him to his employer. This prosecution was also used to prejudice Scott
                 before the family court and to pressure Tom Ballock to take down his blog sites.
                 The pursuit of these purposes constituted abuse of process.

  Sgt. Kief and Ellen Costlow collaborated on how to utilize the criminal prosecution to prejudice
                the family court on the issue of child custody, arresting Scott Ballock at the final
                custody hearing on September 13, 2013. Kief violated basic policy of the State
                Police to arrest Scott Ballock, correspondence between and Ellen Costlow reveals
                an unusually close and professionally unprofessional relationship.

                     Likewise, Sgt. Kief brazenly collaborated with Ellen Costlow in violation of
                 confidentiality orders entered by the magistrate and family courts in 2016. He sat
                 for an interview with the FBI after these orders were entered and in preparation,
                 he emailed Ellen Costlow for suggestions on what he should say.

             4. Expected: The Plaintiff, ​Scott Thomas Ballock​, 315 North Odell Street,
                Brownsburg, Indiana 46112. Telephone: (734) 430-1410.

                     Scott Ballock’s testimony will address all the topics so far identified in regard
                 to the preceding witnesses and will support his case on damages as well.



                                                   3
  10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 4 of 45 PageID #: 5496



                  Scott’s actions in the divorce were motivated by his fear of Ellen Costlow
              gaining any measure of custody of the children. He had managed Ellen Costlow’s
              behaviors concerning the children for years and he was prepared to have her back
              and continue humoring and distracting her until the children were older. To his
              surprise, the family court appointed a true expert in psychiatry to evaluate the
              children and both he and Ellen Costlow, Dr. Christi Cooper-Lehki. She spent
              many hours evaluating the family members and investigating the circumstances
              attending the matter of custody and her testimony saved the day, despite the fact
              Sgt. Kief arrested him at the end of the hearing.

                  Scott Ballock volunteered to give a statement to the prosecutor during his
              defense of the criminal charges that were pending for three years. His offer was
              declined. He tried to obtain Dr. Cooper-Lehki’s report for use in his defense, but
              the prosecutor’s office persuaded the family court to deny Scott’s request. The
              prosecution was not interested in the truth of the matter and showed itself more
              concerned with protecting the State Police conduct that precipitated the charges,
              insisting Scott admit an untruth, that there was probable cause for the arrest before
              they would drop the charges and agree to expungement. Likewise, the prosecution
              sought to gain Tom Ballock’s agreement to take down his websites in exchange
              for dropping charges against Scott, clearly evidencing an abuse of process.

                  Scott was an FBI agent and he used his skills to investigate the case against
              him. He learned much from a cooperative witness, Kenny R. Ice, Jr. He conducted
              interviews of Ice and examined the contents of the cell phone Ice volunteered to
              him. His efforts were unwelcomed at the prosecutor’s office and garnered him
              only antipathy from Sgt. Kief who testified in deposition it would not be a good
              idea for he and Scott to be in the same place at the same time.

                  Scott was ultimately fired from the FBI based on the fact Sgt. Kief
              volunteered to them that Scott was to be arrested, followed by the production of
              the emails that were used to obtain the charges that were ultimately dropped and
              expunged. Scott has done all he could to defend himself in the administrative
              appeal of the firing decision. The Department of Justice Office of Professional
              Responsibility has shifted positions since the remand and further investigation.
              They are now relying on Ellen’s false allegations of physical and sexual abuse. In
              her deposition Ellen recanted her claim of physical and sexual abuse, stating she
              had no idea why Dr. Cooper-Lehki reported that she had made such claims
              against Scott.

                 A decision is pending on the termination.

                  All this has had a serious financial and emotional toll that that Scott will
              explain. He cares for the children and has until recently worked as a store
              manager for the Kroger grocery chain. Kroger implemented chain-wide layoffs as
              part of a corporate restructuring. Scott was not sufficiently senior to survive the
              reduction in force, so he is presently unemployed. Of course, this has added to the
                                                4
  10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 5 of 45 PageID #: 5497



                financial emotional strain of the loss of his position at the FBI. Scott advanced
                during his time with the FBI and was prepared to retire at 57 and utilize his
                training and experience to freelance in the private sector. The divorce was stress
                enough, then Sgt. Kief and Ellen Costlow took the substance of that case to the
                FBI and set in motion a termination that threatens Scott with the loss of roughly
                two million dollars of income and benefits.

             5. Expected: ​Thomas Scott Ballock​, 315 North Odell Street, Brownsburg, Indiana
                46112. Telephone: (734) 717-3201.

                    He will testify to the mistreatment he received from his mother, Ellen Ruth
                Costlow. This included physical and verbal assault and emotional abuse. He will
                also testify that his mother was always motivated to hurt Scott. When Tommy
                refused to be coached on what to say about Scott, she had him wrongfully
                admitted to the psychiatric ward at Chestnut Ridge Hospital, falsely claiming he
                was threatening her with a hatchet. Dr. Cooper-Lehki worked at Chestnut Ridge
                and she will testify that she was appalled by the committal. She went into this
                with Tommy in the forensic evaluation and will explain that Ellen is a sociopath
                who manipulates people.

                    Tommy will also testify that he overhead his mother tell someone on the
                telephone that she would get Scott’s gun taken away from him in order to get him
                fired.

                    He will testify that Scott has never been violent or abusive, he has been a good
                parent to him, and he has always tried his best to protect both children from their
                mother’s worst tendencies. Dr. Cooper-Lehki will corroborate these points.

                    He will testify as to the toll all this has had on Scott, the stress and sadness of
                the circumstances that have followed Scott’s loss of employment with the FBI.

             6. Expected: ​Summer Ballock​, 315 North Odell Street, Brownsburg, Indiana 46112.
                Telephone: (734) 652-2186.

                    She will testify to the mistreatment she received from her mother, Ellen Ruth
                Costlow. This included placing her in inappropriate circumstances and emotional
                manipulation, such as suggesting Summer was in danger from Scott. She will also
                testify that her mother was always motivated to hurt Scott and went so far as to
                repeatedly coach her to lie about Scott and to make her rehearse what she would
                say to her counselor the guardian ad litem and the forensic child psychiatrist, Dr.
                Cooper-Lehki. Dr. Cooper-Lehki will corroborate this.

                    She will testify that Scott has never been violent or abusive, he has been a
                good parent to her, and he has always tried his best to protect both children from
                their mother’s worst tendencies.


                                                  5
  10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 6 of 45 PageID #: 5498



                    She will testify as to the toll all this has had on Scott, the stress and sadness of
                the circumstances that have followed Scott’s loss of employment with the FBI.

             7. May call: ​Ronnie M. Gaskins – Defendant. West Virginia State Police 725
                Jefferson Road, Charleston, WV 25309.

                    Cpl. Gaskins was dragooned by Sgt. Kief to serve as the pro forma
                investigator into the complaint Ellen Costlow and Sgt. Kief devised. His Sergeant
                got him appointed by the Captain and then he merely wrote up the case Sgt. Kief
                presented him. Cpl. Gaskins then presented the emails to APA Cindy Scott who
                approved the application for arrest warrants.

             8. Expected: ​Dr. Christi Cooper-Lehki​, WVU Chestnut Ridge Center 930 Chestnut
                Ridge Road Morgantown, WV 26506. Telephone: (304) 598-4214.

                    She is an expert in psychiatry with a specialty in Battered-Woman Syndrome.
                She was appointed by the family court judge to evaluate the Ballock family and
                report a recommendation as to the best interest of the children for custody
                purposes. She did an exhaustive investigation and came to clinical opinions on the
                psychological profile of Scott and Ellen Ballock. She found that Scott was
                showing the strain and suffered from codependent features, but he was
                remarkably restrained in view of all Ellen had been doing to Scott and the
                children.

                    As to Ellen Costlow, she will testify that Ellen is a borderline personality
                disorder and possibly a sociopath. Dr. Cooper-Lehki will also say that Ellen did
                not suffer from Battered-Woman Syndrome or emotional or sexual abuse, as Ellen
                claimed. Ellen recanted on this in deposition and Dr. Cooper-Lehki will
                contradict Ellen on other points. Those will include the diagnoses achieved and
                the sociopathic behaviors Ellen displayed, especially toward Scott and the
                children. She will affirm that one of Ellen’s goals was to harm Scott any way she
                could.

                    Likewise, Dr. Cooper-Lehki will testify to the risk Ellen posed to the children
                and that Ellen was so manipulative and dangerous that Dr. Cooper-Lehki feared
                retribution from Ellen.

                    Dr. Cooper-Lehki will testify that this six-month investigation was the most
                comprehensive she ever performed and she recommended that Ellen only be
                allowed supervised visitation with her children.

             9. Expected: ​Clifford Hawley​, 213 Wagner Road, Morgantown, WV 26501.
                Telephone: (304)-292-0899.




                                                   6
  10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 7 of 45 PageID #: 5499



                    Dr. Hawley was deposed and issued a report on Scott’s financial damages.
                Scott has since lost his job at Kroger, so those damages are commensurately
                increased.

             10. May call: ​Diane Halbritter​. 235 High Street, Morgantown, WV 26506.
                 Telephone: 304-376-0080.

                   She was counselor for both children. She collaborated closely with Dr.
                Cooper-Lehki, so this witness probably cannot add anything to what Dr.
                Cooper-Lehki has to say.

             11. May call: ​Tom Ballock​. Telephone: (304) 984-6422 805 Harvest Ridge Road,
                 Avon, IN 46123. This witness is unlikely as his wife is suffering a serious illness
                 of long duration and he cannot leave her to attend trial. If he testifies, it would
                 address his call to Sgt. Kief about the affair between Ellen and Trooper Chris
                 Berry as well as his long-running feud with Ellen and Sgt. Kief as evidenced by
                 his blogging activity. Mike Benninger threw Tom Ballock out of his office when
                 Tom refused to take down his web blogs in exchange for the prosecutor’s
                 dropping of the charges against Scott. Tom would also verify that Scott tried to
                 persuade him to take down the websites and did nothing to encourage those.

             12. May call: ​Michael Benninger, Esq. 157 Pleasant Street Morgantown, WV
                 26505. Telephone: (304) 241-1856.

                    Benninger represented Scott in the defense of the stalking and harassment
                charges. He can testify to the negotiations and discovery as well as the details of
                the dismissal and expungement. His testimony would largely duplicate Scott’s.
                The unique aspects of the dismissal terms and negotiations are likely unnecessary
                as the Defendants made no defense of the probable cause concession and it should
                be excluded from the evidence.

             13. May call: ​Marcia L. Ashdown, Esq. 23 Cedarwood Drive, Morgantown, WV
                 26505-3628. Telephone: (304) 599-6278.

                    The prosecutor is much the same as Mr. Benninger. She would have to admit
                the case was not worthy of trial, particularly since it derived from a divorce that
                was completed and there were never any further communications from Scott to
                Ellen. She would likely deny the incriminating statements she made to the effect
                that “her boys” had misbehaved and she was not about to retire with a scandal in
                the newspaper.

             14. May call James Hermann, FBI Agent. J. Edgar Hoover Bldg. 935 Pennsylvania
                 Avenue, N.W. Washington, D.C. 20535.

                   This witness would contradict Ellen and Kief. He would testify that Kief told
                him that he, Kief, investigated the allegations of an affair between Berry and

                                                  7
  10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 8 of 45 PageID #: 5500



                 Costlow and found them to be untrue. Kief lied about this, either to Hermann or in
                 his deposition. As to Ellen, she testified that she did not know why the FBI
                 wanted to talk with her, for all she knew, they were going to arrest her in
                 connection with her handling of Scott’s ammunition. Hermann would testify that
                 Ellen knew very well why she was going to speak with the FBI and the
                 confidence with which she did so.

  b.      Plaintiff’s Exhibit List

             1. Audio recording, transcript (by Scott Ballock) and accompanying text exchange
                of May 10, 2013, Ellen Ruth Costlow and Kenny Ice, Jr., recovered from Kenny
                Ice, Jr’s cellphone.

             2. Audio recording on March 6, 2013, recovered from Kenny Ice, Jr.’s cell phone.

             3. Email dated September 24, 2012, from Ellen Costlow to Scott Ballock.

             4. Email dated October 16, 2012 from Scott Ballock to Ellen Costlow.

             5. Email exchange between Ellen Costlow and Scott Ballock dated January 31,
                2013.

             6. Second audio recording of March 6, 2013 recovered from Kenny Ice, Jr’s cell
                phone.

             7. Text messages dated April 23, 2013 recovered from Kenny Ice’s cell phone.

             8. Email dated April 26, 2013 from Scott Ballock to Ellen Costlow.

             9. Texts dated May 1, 2013, recovered from Kenny Ice, Jr.’s cell phone.

             10. Email dated May 9, 2013 from Scott Ballock to Ellen Costlow.

             11. Email dated May 29, 2013 from Ellen Costlow to her divorce attorneys, shared
                 with State Police, September 3, 2013.

             12. Email dated June 1, 2013 email from Scott Ballock to Ellen Costlow.

             13. Family court emergency order entered June 11, 2013.

             14. June 13, 2013 affidavit executed by Eric J. Miller of Forensicon concerning his
                 credentials and method of analysis utilized in the case of Kenny Ice’s telephone.

             15. A July 2, 2013 email from Scott Ballock to Ellen Costlow.

             16. The Call Summary Report of August 12, 2013 obtained from the Monongalia
                 County Sheriff’s Office.

                                                  8
  10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 9 of 45 PageID #: 5501




             17. Audio recording from Kenny R. Ice, Jr.’s cell phone of August 12, 2013, when
                 the Monongalia County Sheriff department responded to Ellen Costlow’s
                 residence.

             18. An undated selfie photo of Ellen in a black jacket.

             19. An undated photo of Ellen smiling and holding a power drill.

             20. An email dated September 8, 2013, from Ellen Costlow to Cpl. Ronnie Gaskins.

             21. The West Virginia State Police policy and procedures manual for investigative
                 procedures.

             22. Undated report of investigation (September 18, 2013, per deposition) authored by
                 Cpl. Gaskins.

             23. Family court order entered September 20, 2013.

             24. Attorney Kevin Tipton’s letter of September 20, 2013 to Family Judge Minor.

             25. Dismissal and settlement documents executed and entered February 14, 2014 in
                 the civil action filed by Ellen Costlow against Tom Ballock.

             26. May 9, 2014 divorce decree, including exhibits.

             27. Family court order entered July 25, 2014.

             28. The undated report prepared by Dr. Cooper-Lehki concerning her investigation.

             29. Emails exchanged by Ellen Costlow March 4, 2014 and Mike Kief March 7,
                 2014.

             30. The April 7, 2016 dismissal motion and attachment, dropping the criminal
                 charges against Scott Ballock.

             31. Email dated April 14, 2016 from Ellen Costlow to Sgt. Michael Kief and his
                 reply.

             32. Email dated April 22, 2016 from Ellen Costlow to Sgt. Michael Kief.

             33. The expungement order entered July 13, 2016.




                                                  9
  10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 10 of 45 PageID #: 5502



              34. The March 05, 2019 letter from the Department of Justice stating the latest
                  position of the Office of Professional Responsibility on the termination of Scott
                  Ballock.

              35. June 17, 2019 letter from Scott Ballock addressed to the Office Professional
                  Responsibility.

   c.      Defendant Costlow’s Witness List

              1. WV State Trooper Michael Kief (address previously provided);

              2. WV State Trooper Ronnie M. Gaskins (address previously provided);

              3. Former Monongalia County Assistant Prosecuting Attorney Cindy Scott;
   WVU Division of Diversity, Equity and Inclusion
   1085 Van Voorhis Road, Suite 250
   Morgantown, WV 26506-6423
   (304) 293-5600

              4. Ellen Ruth Costlow;

              5. May call: Trooper Chris Berry (address previously provided).

   d.      Defendant Costlow’s Exhibit List

              1. Investigation Report of Trooper Ronnie M. Gaskins;

              2. Email from Plaintiff to Ms. Costlow (October 7, 2012 11:16 a.m.);

              3. Emails between the Plaintiff and Ms. Costlow (October 20, 2012 7:06 p.m., 7:10
                 p.m.);

              4. Email from Plaintiff to Ms. Costlow (November 22, 2012 10:22 p.m.);

              5. Email from Plaintiff to Ms. Costlow (May 28, 2013 11:00 p.m.);

              6. Email from Plaintiff to Ms. Costlow (September 30, 2012 1:38 a.m.);

              7. Emails between Plaintiff and Ms. Costlow, (November 7, 2012 3:31 p.m., 4:01
                 p.m.);

              8. Texts messages between Plaintiff and Ms. Costlow (May 17, 2013 8:24 a.m.-8:48
                 p.m.);

              9. Email from Plaintiff to Ms. Costlow (May 3, 2013 9:00 p.m.);


                                                  10
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 11 of 45 PageID #: 5503



                10. Email from Plaintiff to Ms. Costlow (May 15, 2013 10:29 p.m.);

                11. Letter from Matthew Stout to Plaintiff (May 3, 2013);

                12. Texts messages between Plaintiff and Ms. Costlow (May 17, 2013 8:24 a.m.-8:48
                    p.m.);

                13. Email from Plaintiff to Ms. Costlow (December 15, 2012 9:28 a.m.);

                14. Letter from FBI Office of Professional Responsibility to Plaintiff, March 5, 2019;

                15. W. Va. Code § 61-2-9;

                16. W. Va. Code § 61-3C-14;

                17. Warrants for Plaintiff’s arrest issued by the Magistrate Court of Monongalia
                    County (September 12, 2013);

                18. Criminal Complaints against Plaintiff ​issued by the Magistrate Court of
                    Monongalia County (September 12, 2013);

                19. Letter from FBI Office of Professional Responsibility to Plaintiff​, ​September 21,
                    2017;

                20. Motion with Attachment, Magistrate Court of Monongalia County, April 7, 2016.

           e.      Defendant Kief’s Witness List

                1. Expected: Lt. Michael Kief (address previously provided);

   Lt. Kief will testify regarding his discussions with Tom Ballock and Scott Ballock, the criminal
                   investigation of Scott Ballock, and his discussions with FBI officials.

                2. Expected: Sgt. Ronnie Gaskins (address previously provided);

   Sgt. Gaskins will testify regarding the criminal investigation of Scott Ballock and his discussions
                 with FBI officials.

                3. Expected: Trooper Chris Berry (address previously provided);

   Trooper Berry will testify regarding his contact with Ms. Costlow as part of his investigation into
                 car break-ins in her neighborhood, and he will deny any sexual or romantic
                 relationship with Ms. Costlow.

                4. Expected: Ellen Ruth Costlow (address previously provided);




                                                    11
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 12 of 45 PageID #: 5504



   Besides any testimony that may be elicited from her counsel or Plaintiff’s counsel, Ms. Costlow
                 is expected to testify regarding the harassment she experienced from Scott
                 Ballock and her conversations with Lt. Kief and Sgt. Gaskins.

              5. Expected: Cindy Scott, Esq.
   WVU Division of Diversity, Equity and Inclusion
   1085 Van Voorhis Road, Suite 250
   Morgantown, WV 26506-6423
   (304) 293-5600

   Ms. Scott is expected to testify regarding her review of Scott Ballock’s communications with
                 Ms. Costlow, her decision to criminally charge Mr. Ballock, and discussions she
                 had with Sgt. Gaskins about the criminal investigation of Mr. Ballock.

              6. May call: Scott T. Ballock;

   Mr. Ballock may be called, if necessary, as an adverse witness. He is expected to testify about
                his communications with Ms. Costlow, his communications with Lt. Kief, the
                FBI’s internal investigation of his actions and its subsequent decision to discharge
                him, and his damages.

              7. May call: John Hambrick
   80 Boeing Lane
   Davis, WV 26260
   (304) 266-7771;

   If called, Mr. Hambrick is expected to testify regarding his role in the FBI’s internal
                 investigation of Mr. Ballock, his discussions with Lt. Kief and Sgt. Gaskins about
                 the criminal investigation of Mr. Ballock, and the decision to serve Mr. Ballock
                 with the arrest warrants during the Family Court proceeding and what he
                 witnessed during that event.

              8. May call: Plaintiff’s treating physicians and healthcare providers and employees
                 and staff of Plaintiff’s healthcare providers.

   If called, Mr. Ballock’s treating physicians and healthcare providers are expected to testify
                 regarding Mr. Ballock’s alleged emotional distress and claimed psychological
                 disorders.

              9. May call: Any witness necessary for authentication or foundation purposes;

   Lt. Kief may call witnesses as necessary to authenticate evidence or lay foundation for evidence.

              10. May call: Any other witnesses designated by or called by other parties or
                  identified in discovery conducted in this matter.


                                                  12
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 13 of 45 PageID #: 5505



   Lt. Kief may call witnesses identified by the other parties or otherwise identified in discovery to
                 testify as necessary.

           f.      Defendant Kief’s Exhibit List

                1. Investigation report, Incident No. 1210-43774;

                2. Criminal Complaints filed in the Magistrate Court of Monongalia County, WV;
                   Case Nos. 13-M31M-06739 and 13-M13M-06741;

                3. Arrest warrants, Case Nos. 13-M31M-06739 and 13-M13M-06741;

                4. Monongalia County Magistrate Court Dismissal Order and attached agreement,
                   Case Nos. 13-M31M-06739 and 13-M13M-06741;

                5. Timothy J. Dowling (Office of Professional Responsibility) letter to Scott Ballock
                   dated April 10, 2017 re: proposed dismissal from rolls of the FBI;

                6. Candice M. Will (Office of Professional Responsibility) letter to Scott Ballock
                   dated September 21, 2017 dismissing Ballock from rolls of the FBI;

                7. Pei Ling Chen (Office of Professional Responsibility) letter to Scott Ballock dated
                   November 15, 2018 recommending dismissal from the FBI;

                8. Nancy McNamara (Office of Professional Responsibility) letter to Scott Ballock
                   dated March 5, 2019 dismissing Ballock from the rolls of the FBI;

                9. Email from Ellen Ballock to Ronnie M. Gaskins dated September 16, 2013, 12:02
                   p.m. forwarding text messages between Scott Ballock and Ellen Ballock on May
                   17, 2013;

                10. Email from Scott Ballock to Ellen Ballock dated May 28, 2013, 11:00 p.m. re:
                    Theft of Government Property;

                11. Emails between Ellen Ballock and Scott Ballock dated May 15, 2013 re: Disney
                    World

                12. Numerous emails from Scott Ballock to Ellen Ballock dated February 18, 2013
                    (pp. 13-16);

                13. Email from Scott Ballock to Ellen Ballock dated February 9, 2013, 3:58 p.m. re:
                    Attorney Fees (p. 39);

                14. Email from Scott Ballock to Ellen Ballock dated January 28, 2013 9:58 p.m. re:
                    Things received for Thomas (pp. 68-69)

                15. Email from Scott Ballock to Ellen Ballock dated January 18, 2013, 8:31 a.m. re:

                                                    13
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 14 of 45 PageID #: 5506



                 CJIS (p. 111);

              16. Email from Scott Ballock to Ellen Ballock dated January 15, 2013, 10:55 a.m. re:
                  Family Day (p. 114);

              17. Email from Scott Ballock to Ellen Ballock dated January 6, 2013, 12:57 a.m. re:
                  Why (p. 129);

              18. Numerous emails from Scott Ballock to Ellen Ballock dated January 5, 2013 (pp.
                  129-151);

              19. Numerous emails from Scott Ballock to Ellen Ballock dated January 2, 2013 (pp.
                  164-171);

              20. Numerous emails from Scott Ballock to Ellen Ballock dated January 1, 2013 (pp.
                  171-174);

              21. Numerous emails from Scott Ballock to Ellen Ballock dated December 16, 2012
                  (pp. 214-243);

              22. Numerous emails from Scott Ballock to Ellen Ballock dated December 15, 2012
                  (pp. 243-303);

              23. Numerous emails from Scott Ballock to Ellen Ballock dated December 10, 2012
                  (pp. 344-354);

              24. Email from Scott Ballock to Ellen Ballock dated December 9, 2012, 1:40 a.m. re:
                  This weekend (pp. 360-361);

              25. Email from Scott Ballock to Ellen Ballock dated December 8, 2012, 10:55 p.m.
                  re: You (pp. 363-365);

              26. Email from Scott Ballock to Ellen Ballock dated December 7, 2012, 10:03 am re:
                  She Has to Cry at Night (pp. 373-374)

              27. Email from Scott Ballock to Ellen Ballock dated December 7, 2012, 4:08 p.m. re:
                  Two years later, Morenci mom holds out hope that 3 boys are still alive (p. 375);

              28. Emails from Scott Ballock to Ellen Ballock dated November 22, 2012, re: How
                  Could You? (pp. 386-387);

              29. Email from Scott Ballock to Ellen Ballock dated November 22, 2012, 5:58 p.m.
                  re: Morgantown (p. 388)

              30. Email from Ellen Ballock to Scott Ballock dated November 16, 2012, 8:36 a.m.
                  re: I do not deny the kids visiting you (p. 404);

              31. Email from Scott Ballock to Ellen Ballock dated November 16, 2012, 12:04 a.m.
                                                 14
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 15 of 45 PageID #: 5507



                 re: You’re right (p. 407);

              32. Email from Ellen Ballock to Scott Ballock dated November 15, 2012, 9:35 p.m.
                  re: You fantasize like a child (p. 410);

              33. Email from Scott Ballock to Ellen Ballock dated November 11, 2012, 8:50 p.m.
                  re: Employment (p. 426);

              34. Email from Ellen Ballock to Scott Ballock dated November 11, 2012, 8:02 p.m.
                  re: To repeat my answers (p. 428);

              35. Email from Ellen Ballock to Scott Ballock dates November 11, 2012, 11:07 a.m.
                  re: Stop (p. 430);

              36. Emails between Scott Ballock to Ellen Ballock dated November 9, 2012 re: Leave
                  me alone (p. 443);

              37. Multiple emails from Scott Ballock to Ellen Ballock dated November 7, 2012 (pp.
                  449-455);

              38. Email from Ellen Ballock to Scott Ballock dated November 5, 2012, 8:54 p.m. re:
                  No. Not hysterical (p. 460);

              39. Email from Scott Ballock to Ellen Ballock dated November 4, 2012, 10:58 p.m.
                  re: Stop calling me a sociopath (p. 470)

              40. Email from Ellen Ballock to Scott Ballock dated October 22, 2012, 5:27 p.m. re:
                  You contend (pp. 482-483);

              41. Email from Scott Ballock to Ellen Ballock dated October 21, 2012, 2:35 a.m. re:
                  You are something else (p. 495);

              42. Emails between Scott Ballock and Ellen Ballock dated October 20, 2012, 7:06
                  p.m. re: you are not street smart (p. 534);

              43. Numerous emails (approx. 40) from Scott Ballock to Ellen Ballock dated October
                  15, 2012 (pp. 563-575);

              44. Numerous emails between Scott Ballock and Ellen Ballock dated October 11,
                  2012 (pp. 582-595);

              45. Email from Scott Ballock to Ellen Ballock dated October 9, 2012, 8:56 a.m. re:
                  The End (p. 600-601);

              46. Email from Ellen Ballock to Scott Ballock dated October 8, 2012, 5:36 p.m. re:
                  “It was unreal” (p. 637);


                                                15
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 16 of 45 PageID #: 5508



                47. Emails between Scott Ballock and Ellen Ballock dated October 8, 2012, (p. 638);

                48. Email from Scott Ballock to Ellen Ballock dated October 7, 2012, 11:16 a.m. re:
                    Choices (p. 655);

                49. Email from Scott Ballock to Ellen Ballock dated October 2, 2012, 10:45 p.m. re:
                    I’m sorry (pp. 666-667);

                50. Emails between Ellen Ballock and Scott Ballock dated October 2, 2012, (pp.
                    670-672);

                51. Email from Scott Ballock to Ellen Ballock dated October 1, 2012, 6:38 a.m. re:
                    Morning (p. 681);

                52. Email from Scott Ballock to Ellen Ballock dated September 30, 2012, 1:38 a.m.
                    re: Final Poem (p. 683);

                53. Emails between Scott Ballock and Ellen Ballock dated September 29, 2012 re:
                    Whatever works (p. 683);

                54. Emails between Scott Ballock and Ellen Ballock dated September 29, 2012 (p.
                    686);

                55. Email from Scott Ballock to Ellen Ballock dated September 27, 2012, 6:23 a.m.
                    re: Hold My Hand (p. 703);

                56. Email from Scott Ballock to Ellen Ballock dated September 27, 2012, 12:16 a.m.
                    re: Goodbye (p. 713).

           Per Paragraph 9 of the Second Amended Scheduling Order (ECF No. 88), any objections

   to the parties’ witness and exhibit lists are due to be filed on December 9, 2019.

   2. ​CONTESTED ISSUES OF LAW REQUIRING A RULING BEFORE TRIAL

           a.      Are the Defendants entitled to summary judgment?

           Federal Rule of Civil Procedure 56; ​Cloaninger v. McDevitt,​ 555 F.3d 324, 32 (4th Cir.

   2009); ​Barwick v. Celotex Corp.​, 736 F.2d 946, 958-59 (4th Cir. 1984).



   3. ​PLAINTIFFS’ STATEMENT OF CLAIMS AND DAMAGES

           Plaintiffs' Claims.

                                                   16
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 17 of 45 PageID #: 5509



           1.      Abuse of process, against all Defendants, in violation of 42 U.S.C. § 1983 (Claim

                1). Abuse of process requires a willful and intentional abuse or misuse of process for

                the accomplishment of a wrongful object; some collateral advantage not properly

                involved in the proceeding. ​Preiser v. McQueen​, 177 W.Va. 273, 279, 352 S.E.2d 22,

                28 (1985).

   The distinctive nature of an action for abuse of process, as compared with the
                  actions for malicious prosecution and false imprisonment, is that it
                  lies for the improper use of a regularly issued process, not for
                  maliciously causing process to issue, or for an unlawful detention
                  of the person. . . . The authorities are practically unanimous in
                  holding that to maintain the action [for abuse of process] there
                  must be proof of a willful and intentional abuse or misuse of the
                  process for the accomplishment of some wrongful object—an
                  intentional and willful perversion of it to the unlawful injury of
                  another.

   Preiser​, 177 W.Va. at 279, 352 S.E.2d at 28, (​quoting ​Glidewell v. Murray-Lacy and Company​,

           124 Va. 563, 569, 571, 98 S.E. 665, 667, 668 (1919)). ​See ​Preiser v. MacQueen​, 177

           W.Va. 273, 279 n. 8, 352 S.E.2d 22, 28 n. 8 (1985), (evidence that a collateral advantage

           has been obtained is relevant in demonstrating that lawfully issued process has been used

           for an improper purpose).

                2. Malicious prosecution elements, federal: (1) the Defendants caused; (2) a criminal

           prosecution of Scott Ballock by legal process unsupported by probable cause; that (3)

           terminated in his favor, dismissal and expungement. ​See ​Evans v. Chalmers​, 703 F.3d

           636 (4​th​ Cir. 2012), (North Carolina case).

                The elements of state law malicious prosecution claims: “"To maintain an action for

           malicious prosecution it is essential to prove (1) that the prosecution was malicious, (2)




                                                     17
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 18 of 45 PageID #: 5510



           that it was without reasonable or probable cause, and (3) that it terminated favorably to

           plaintiff." ​Norfolk S. Ry. Co. v. Higgenbotham​, 228 W.Va. 522, 721 S.E.2d 541 (2011).

              3. Elements of civil conspiracy: Under West Virginia law, a civil conspiracy is a

           combination of two or more persons by concerted action to accomplish an unlawful

           purpose or to accomplish some purpose, not in itself unlawful, by unlawful means. The

           cause of action is not created by the conspiracy but by the wrongful acts done by the

           defendants to the injury of the plaintiff. ​Doe v. Corp. of the President of the Church of

           Jesus Christ of Latter-Day Saints​, 239 W. Va. 428, 801 S.E.2d 443 (2017).

   Ellen Costlow and Michael Kief conspired to abuse legal process to prejudice Scott Ballock in

              the family court; interfere with Scott Ballock’s employment; and intimidate Scott

              Ballock’s father who was posting internet blogs that were unflattering to Ellen

              Costlow and Michael Kief. As to Ellen Costlow’s liability for Kief’s actions see also,

              Brice v Nkaru​, 220 F.3d 233 (4​th​ Cir. 2017).

           4. Intentional infliction of emotional distress elements (1) Defendants’ conduct was

              atrocious, intolerable, and so extreme and outrageous as to exceed the bounds of

              decency; (2) the defendants acted with intent to inflict emotional distress, or acted

              recklessly when it was certain or substantially certain emotional distress would result;

              (3) that the actions of the Defendants caused the Plaintiff to suffer emotional distress;

              and (4) that the emotional distress suffered by the Plaintiff was so severe that no

              reasonable person could be expected to endure it. ​Travis v. Alcon Labs, Inc.​, 202

              W.Va. 369, 504 S.E.2d 419 (1998).




                                                    18
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 19 of 45 PageID #: 5511



           5. Defamation elements: (1) defamatory statements; (2) non-privileged communication

              to a third party; (3) falsity; (4) reference to the Plaintiff; (5) at least negligence on the

              part of the Defendants; and (6) resulting injury. ​Crump v. Beckley Newspapers, Inc.​,

              173 W.Va. 699, 320 S.E.2d 70 (1984).

           6. Breach of contract against Costlow, elements: Costlow agreed as part of the dismissal

              motion in the criminal case and as part of the divorce decree that she would have no

              contact with the FBI. She violated these agreements with the aid of Michael Kief.

           7. Slander against Costlow. This is spoken defamation, established when Ellen Costlow

              falsely complained to the State Police and to the FBI about the Plaintiff.

           8. Interference with contract of employment claim elements: (1) the existence of an

              employment relationship (FBI special agent); (2) an intentional act or interference by

              an outside party (Costlow and Kief notified the FBI of the investigation and arrest

              when there was no need and the investigation and arrest were unjustified); (3) that the

              interference caused harm (termination is under appeal, but harm has occurred in the

              interim); (4) damages (special damages and general damages have been discovered).

              Hatfield v. Health Mgmt. Assocs. Of W.Va.​, 223 W.Va. 259, 672 S.E.2d 395 (2008).

           Plaintiffs' Damages​.

           Plaintiff’s expert witness, Professor Clifford Hawley will explain the calculation of the

   Plaintiff’s special damages, income and benefits, as detailed in his report and deposition.

       1. Losses to date: $238,690.

       2. Present value of future losses exclusive of pension benefit losses, $1,057,349 to

           $1,200,449.



                                                     19
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 20 of 45 PageID #: 5512



       3. Estimated pension loss: $655,353.

       4. Statutory interest from the time of termination on September 26, 2019.

           Plaintiff is entitled to general damages for his emotional pain and suffering caused by the

   wrongful acts of the Defendants. Those damages are to be established by the jury.

   4. ​DEFENDANTS’ STATEMENT OF DEFENSES

           In order to prevail on a claim of civil rights violations under 42 U.S.C. § 1983, a plaintiff

   must show (1) that the defendant was acting under color of state law; and (2) that the defendant’s

   actions deprived the plaintiff of a right, privilege, or immunity secured by the Constitution or

   laws of the United States. ​Clark v. Link​, 855 F.2d 156, 161 (4th Cir. 1988). Thus, “[i]f there is

   no violation of a federal right, there is no basis for a section 1983 action[.]” ​Id.

           As to Ms. Costlow, Plaintiff has no evidence that she was acting under color of state law.

   In addition to the elements Plaintiff would have to prove to establish liability and damages on his

   § 1983 claims against the State Police Defendants, he would have to prove that Ms. Costlow

   engaged in wrongful conduct with a sufficiently close nexus to the actions of the State Police

   Defendants in arresting Plaintiff that her actions could be treated as those of the State. ​Rossigold

   v. Voorhaar​, 316 F.3d 516 (4th Cir. 2003), ​Jackson v. Metro Edison Co.​, 419 U.S. 345 (1974),

   Am. Mfrs. Mut. Ins. Co. v. Sullivan,​ 526 U.S. 40 (1999). Plaintiff can produce no evidence that

   Ms. Costlow played any role in consultation with the Monongalia County Prosecuting Attorney’s

   office, drafting of criminal complaints, obtaining warrants or arresting the Plaintiff. Ms.

   Costlow’s actions in being interviewed by the Troopers cannot be seen as anything other than the

   actions of a private individual. Charges against the Plaintiff were based entirely upon emails and




                                                      20
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 21 of 45 PageID #: 5513



   text messages delivered by Ms. Costlow’s Family Court attorney, which the Plaintiff does not

   dispute sending.

           Defendants’ chief defense is that Plaintiff will not be able to establish all the essential

   elements of any of his federal claims or their related state law counterparts.

           In order to establish the essential elements of his Section 1983 malicious prosecution

   claim (as well as the related state law claim), Plaintiff must prove that he was arrested without

   probable cause. ​Evans v. Chalmers,​ 703 F.3d 636, 647 (4th Cir. 2012) (establishing lack of

   probable cause as an essential element of a Section 1983 “malicious prosecution” claim); Syl. Pt.

   2, ​Norfolk S. Ry. Co. v. Higgenbotham​, 228 W. Va. 522, 721 S.E.2d 541 (2011) (establishing

   lack of probable cause as essential element of state law malicious prosecution claim).

   Additionally, acts of independent decision-makers in the criminal justice system, such as a

   prosecuting attorney, insulate a police officer from liability from malicious prosecution claims

   under both Section 1983 and state law. ​Evans,​ 703 F.3d at 647; ​Pote v. Jarrell,​ 186 W. Va. 369,

   374, 412 S.E.2d 770, 775 (1991). Also, there is no violation of constitutional rights when an

   individual is arrested pursuant to arrest warrants signed by a magistrate, who also found probable

   cause.​ McKinney v. Richland Cty. Sheriff’s Dept.​, 431 F.3d 415, 418 (4th Cir. 2005).

           Presuming that a Section 1983 abuse of process cause of action exists, or considering

   only the state law tort, Plaintiff must prove that Defendants used the criminal process for an

   improper purpose after it was issued. ​See Rahmi v. Sovereign Bank N.A.​, Civil Action No.

   3:12-CV-87, 2013 WL 412623, at *2 (N.D.W. Va. Feb. 1, 2013) (setting forth elements of abuse

   of process claim). Yet, “there is no liability where the defendant has done nothing more than

   carry out the process to its authorized conclusion, even though with bad intentions.” ​Preiser v.



                                                    21
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 22 of 45 PageID #: 5514



   MacQueen​, 177 W. Va. 273, 279, 352 S.E.2d 22, 28 n. 8 (1985) (internal quotation and citation

   omitted). Merely filing a complaint does not give rise to an abuse of process claim, and failure

   to allege willful abuse of process ​after its issuance is fatal to a claim. ​S. States Coop., Inc. v.

   I.S.P. Co., Inc.​, 198 F. Supp. 2d 807, 816 (N.D.W. Va. 2002).

           Plaintiff brings of defamation under both Section 1983 and state law against Cpl. Gaskins

   and Ms. Costlow. Under state common law, “[t]he essential elements for a successful defamation

   action . . . are (1) defamatory statements; (2) a nonprivileged communication to a third party; (3)

   falsity; (4) reference to the plaintiff; (5) at least negligence on the part of the publisher; and (6)

   resulting injury.” Syl. Pt. 1, ​Crump v. Beckley Newspapers, Inc.,​ 173 W. Va. 699, 320 S.E.2d 70

   (1984). A Section 1983 defamation claim requires a plaintiff to prove additional elements. A

   plaintiff alleging defamation in violation of § 1983 “must demonstrate that his reputational injury

   was accompanied by a state action that ‘distinctly altered or extinguished’ his legal status’” in

   order to prevail. ​Shirvinski v. U.S. Coast Guard​, 673 F.3d 308, 314-15 (4th Cir. 2012) (quoting

   Paul v. Davis​, 424 U.S. 693, 711 (1976)). A law enforcement officer’s publication of defamatory

   allegations within the confines of a criminal investigation is widely recognized as privileged. ​See

   Restatement (Second) of Torts ​§ 598A (1975). Similarly, a publication is privileged if it is

   reasonable to believe that there is information that affects an important interest of the third

   person, and the recipient is one to whom the publication is within the generally accepted

   standards of decent conduct. ​Restatement (Second) of Torts​ ​§ 595.

           To establish a claim of civil conspiracy under Section 1983, a plaintiff must present

   evidence (1) that the defendants acted jointly in concert and (2) that some over act was done in

   furtherance of the conspiracy (3) that resulted in the deprivation of the plaintiff’s constitutional



                                                    22
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 23 of 45 PageID #: 5515



                                                                                            1
   rights. ​Hinkle v. City of Clarksburg, W.Va.,​ 81 F.3d 416, 421 (4th Cir. 1996). An individual

   alleging a conspiracy must also produce evidence that each member of the alleged conspiracy

   shared the same conspiratorial objective. ​Id.

           Plaintiff also has three counts that are brought solely under state law—tortious

   interference with contract, intentional infliction of emotional distress, and breach of contract.

   The breach of contract count is brought only against Ms. Costlow.

           In order to establish a claim of tortious interference with contract, a plaintiff must show:

   (1) the existence of a contractual or business relationship or expectancy; (2) an intentional act of

   interference by an outside party; (3) that the interference caused harm; and (4) damages. Syl. Pt.

   5, ​Hatfield v. Health Mgmt. Assocs. of W. Va.​, 223 W. Va. 259, 672 S.E.2d 395 (2008).

   Defendants in such cases have a variety of defenses, including the giving of truthful requested

   advice. ​Id. at 267, 672 S.E.2d at 403. Providing truthful information is an absolute bar to a

   tortious interference claim, regardless of whether the information is requested. ​Tiernan v.

   Charleston Area Med. Ctr., Inc.,​ 203 W. Va. 135, 150, 506 S.E.2d 578, 593 (1998). Moreover,

   communications are privileged if they involve a matter that is of sufficient importance to the

   recipient, and the recipient is one to whom the communication is within the generally accepted

   standards of conduct. ​Restatement (Second) of Torts​ ​§ 595.

           A plaintiff must prove four elements in order to prevail in an outrage claim:

   It must be shown: (1) that the defendant’s conduct was atrocious, intolerable, and
                 so extreme and outrageous as to exceed the bounds of decency; (2)
                 that the defendant acted with the intent to inflict emotional distress,
                 or acted recklessly when it was certain or substantially certain
                 emotional distress would result from his conduct; (3) that the
                 actions of the defendant caused the plaintiff to suffer emotional

   1
     Plaintiff’s counsel clarified during the October 9, 2019 status hearing that Plaintiff’s civil conspiracy
   claim is brought under Section 1983.
                                                       23
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 24 of 45 PageID #: 5516



                  distress; and, (4) that the emotional distress suffered by the
                  plaintiff was so severe that no reasonable person could be expected
                  to endure it.

   Syl. Pt. 3, Travis v. Alcon Labs., Inc.,​ 202 W. Va. 369, 374, 504 S.E.2d 419, 425 (1998). “It is

   difficult to overstate the high burden of proof required to sustain a tort claim for intentional

   infliction of emotional distress/outrage.” ​Pegg v. Herrnberger,​ 845 F.3d 112, 122 (4th Cir.

   2017). In fact, “the elements to establish a malicious prosecution case are less severe than an

   action for outrageous conduct”. Hines v. Hills Dep’t Stores, Inc.,​ 193 W. Va. 91, 96, 454 S.E.2d

   385, 390 (1994).

           In addition to the Plaintiff’s inability to establish damages, his breach of contract claim

   against Ms. Costlow, based upon the attachment to the Motion to Dismiss criminal charges

   against Plaintiff, is not viable based upon the Plaintiff’s breach of the agreement, in which he

   acknowledged the existence of probable cause for his arrest. ​Kanawha-Gauley Coal & Coke Co.

   v. Pittston Minerals Group, Inc.,​ 2011 U.S. Dist. Lexis 80411 *29, 2011 WL 3022239 (S.D. W.

   Va. Charleston July 22, 2011), ​citing,​ ​Exec. Risk, Inc. v. Charleston Area Med. Ctr., Inc., 6​ 81 F.

   Supp. 2d 694, 714 (S.D. W. Va. 2009). Plaintiff’s attempt to base this claim upon a “breach” of a

   Family Court order also fails, as the order did not create a “contract” between Ms. Costlow and

   the Plaintiff, enforceable in a suit for damages in another forum. ​McCormick v. Hamilton Bus.

   Sys.​, 175 W. Va. 222, 322 S.E.2d 234 (1985); Syl. pt. 1, ​First National Bank v. Marietta Mfg.

   Co.,​ 151 W. Va. 636, 153 S.E.2d 172 (1967)​; ​Fulton v. Messenger,​ 61 W. Va. 477, 56 S.E. 830,

   832 (1906). Furthermore, no breach occurred where the FBI contacted Ms. Costlow. None of

   Plaintiff’s claims are viable, of course, based upon the fact that Plaintiff was fired for conduct,

   which he acknowledges committing, occurring prior to the first tortious act he alleges and prior



                                                     24
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 25 of 45 PageID #: 5517



   to the formation of any “contract” he seeks to enforce, and for lying to FBI investigators during

   the course of the investigation of Plaintiff’s conduct.

           The State Police Defendants also have asserted qualified immunity to Plaintiff’s claims.

   In order to be entitled to qualified immunity from claims under Section 1983, a defendant must

   either show (1) that no constitutional violation occurred; or (2) that the right violated was not

   clearly established at the time it was violated. Hunter v. Town of Mocksville, N.C.,​ 789 F.3d 389,

   396 (4th Cir. 2015). ​A right is “clearly established” if the contours of the right are sufficiently

   clear so that a reasonable officer would understand that what he is doing violates the right. The

   right at issue, however, is not defined as a broad general proposition, but rather, in light of the

   specific context of the case. ​Cox v. Quinn​, 828 F.2d 227, 238 (4th Cir. 2016). Because a Section

   1983 claim requires a violation of a right protected by the Constitution or federal law, and the

   qualified immunity analysis also looks to whether there was a violation of clearly established

   law, the availability of qualified immunity overlaps substantially with the merits of a

   constitutional claim. ​O’Bar v. Pinion,​ 953 F.2d 74, 80 (4th Cir. 1991). Similarly, under West

   Virginia law, a state employee charged with negligence in carrying out discretionary functions is

   entitled to qualified immunity if the alleged acts or omissions do not violate a clearly established

   law of which a reasonable official would be aware. Syl. Pt. 11, ​W. Va. Reg’l Jail & Corr. Fac.

   Auth. v. A.B.,​ 234 W. Va. 492, 766 S.E.2d 751 (2014).

   5. ​ SUMMARY OF MATERIAL FACTS/THEORIES OF LIABILITY OR DEFENSE

   I. Plaintiff’s Summary of Material Facts and Theories of Liability.


           Scott Ballock and Ellen Costlow were married in June of 1991. They had two children,

   born in 2001 and 2003. Ellen Costlow filed for divorce from Scott Ballock in October of 2012.


                                                    25
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 26 of 45 PageID #: 5518



   The divorce was litigated in the family court of Monongalia County, West Virginia until May 14,

   2014.


           Ellen Costlow left Scott Ballock for another man, Kenny Ray Ice, Jr. Her relationship

   with Mr. Ice was tempestuous, resulting in more than one police intervention during violent

   arguments, the first on March 6, 2013 when the State Police were called by Mr. Ice to the

   residence. Ellen Costlow would act out in front of her daughter and expose her to dangerous

   situations, so Scott Ballock feared for the safety of his daughter and whether the court might

   award Ellen Costlow some measure of custody. After Ellen Costlow introduced and socialized

   her daughter to a convicted pedophile, Scott Ballock was awarded primary custody on June 11,

   2013 and Ellen Costlow was obliged to supervised visitation.


           In March of 2013, Ellen Costlow, arguing that she was suffering from Battered-Woman

   Syndrome moved the family court to appoint a forensic psychiatrist with expertise in that

   diagnosis, Dr. Christie Cooper-Lehki. Dr. Cooper-Lehki’s investigation lasted more than six

   months and resulted in a psychiatric profile for each member of the family that was relied upon

   by the family court to award Scott Ballock full custody. Ellen Costlow was not diagnosed as

   suffering from Battered Woman Syndrome as she claimed but was diagnosed as suffering from

   Borderline Personality Disorder with many attending sociopathic features that posed a risk to the

   children and Scott Ballock. The sociopathic features included lying, manipulation, the desire to

   hurt others, and a lack of conscience or remorse for harming others.


           Dr. Cooper-Lehki could find no evidence of abuse suffered by Ellen Costlow, instead she

   found that Ms. Costlow fabricated her complaints of abuse. Dr. Cooper-Lehki found that Scott


                                                  26
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 27 of 45 PageID #: 5519



   Ballock’s relationship with the children was loving and supportive, while Ellen Costlow was an

   unfit and abusive mother who coached the daughter on what to tell the counselor, the guardian ad

   litem and Dr. Cooper-Lehki. The children’s counselor and the guardian ad litem concurred with

   Dr. Cooper-Lehki’s conclusions.


           Kenny Ice, Jr. experienced violence at the hands of Ellen Costlow, witnessed on several

   occasions by the Ballocks’ minor daughter. In May of 2013, Mr. Ice called Scott Ballock and

   volunteered information including his cell phone that contained text messages and audio

   recordings of conversations and arguments with Ellen Costlow. For instance, in a text on May 1,

   2013, Ellen Costlow told Kenny Ice, Jr. that, “I have the upper hand with possible ruining Scott’s

   career so they’re going all out.” “I’m going to move forward with the harassment charges against

   Scott.” Dr. Cooper-Lehki considered this evidence and interviewed Mr. Ice.


           On August 12, 2013, Mr. Ice suffered a knife wound at the hand of Ellen Costlow. Mr.

   Ice had moments earlier discovered inappropriate personal messages between Trooper

   Christopher Berry and Ellen Costlow. Mr. Ice called Scott Ballock the next day and advised that

   Ellen Costlow was in a sexual relationship with Trooper Berry. Later that day, Tom Ballock,

   Scott Ballock’s father, called Sgt. Kief to warn him that Ellen Costlow was having an affair with

   State Trooper Berry and that Ms. Costlow would likely reveal this to Trooper Berry’s wife, as

   she had done with other paramours.


           Ellen Costlow was interviewed multiple times by Dr. Cooper-Lehki between March and

   September of 2013. Ellen Costlow anticipated the doctor’s testimony and report would stand

   against her, so she contrived to file criminal charges against Scott Ballock, hoping to prejudice


                                                  27
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 28 of 45 PageID #: 5520



   him before the family court and get him fired from his job as a supervisory special agent of the

   FBI. In an email to Sgt. Kief, contained in the State Police investigation file, Ellen Costlow

   explained that if Scott Ballock lost his job she would get custody.


           Over the first eleven months of the divorce the estranged couple exchanged

   communications via telephone, texts and emails. As she had during their marriage, Ellen Costlow

   would sometimes initiate, instigate and retaliate in these communications, swinging from

   affectionate and even open to reconciliation, to angry and vengeful. More than once she told her

   husband to stop communications only to reopen them when her mood or motives changed. She

   took these communications to the State Police after she was contacted by Sgt. Michael Kief.


           Sgt. Kief claimed in deposition that he called Ellen Costlow to inquire about the call he

   received from Tom Ballock, concerning her and Trooper Berry. Seeing an opportunity to finally

   gain the advantage in family court, Ellen Costlow gave the 11 months of electronic

   communications to Sgt. Kief. He then arranged arrest warrants against Scott Ballock for stalking

   and harassment. Ellen Costlow claimed in deposition she told Sgt. Kief she was traumatized by

   the communications, yet in deposition she admitted they were automatically routed to a dump

   folder and she was not even inconvenienced by them. She perused them at her leisure from time

   to time.


           Sgt. Kief admitted in deposition he failed to follow State Police policy and procedure in

   his inquiries into Tom Ballock’s telephone call or Ellen Costlow’s complaint of stalking and

   harassment. In an expedited and result-oriented approach, Sgt. Kief utilized Cpl. Gaskins as a

   perfunctory and ran the operation himself in collaboration with Ellen Costlow. Sgt. Kief first


                                                   28
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 29 of 45 PageID #: 5521



   notified the FBI and then personally executed the arrest of Scott Ballock on September 13, 2013,

   the day of the final custody hearing in family court. This was within three weeks of Ellen

   Costlow and Sgt. Kief’s first meeting.


           Judge Minor commented on the arrest in his order of September 20, 2013, observing it

   was done to influence his decision. He noted that Ellen Costlow never brought the

   communications at issue to his attention, otherwise he would have dealt with it.


           In her deposition, Ellen Costlow testified she did not know she could bring criminal

   charges for email and text harassment until she spoke to Sgt. Kief in August 2013. Yet an email

   dated May 29, 2013, produced in discovery by the State Police, Ellen Costlow stated to her

   divorce attorneys, “I need to file harassment charges against Scott today and I would appreciate

   your help in this matter.” It was her divorce attorneys who helped Ellen Costlow set up the email

   dump file. They withdrew as her counsel when she instructed them to send her electronic

   communications to the State Police on a computer disc. That was the disc that was copied and

   given to the FBI.


           The May 29 email to Ellen Costlow’s divorce counsel occurred one day after Scott

   Ballock emailed Costlow. Scott Ballock had learned from Kenny Ice, Jr. that Ellen Costlow had

   stolen FBI property and either sold or gave it away. This included 40 boxes of FBI pistol

   ammunition valued at over $2,000. Also, on May 28, 2013, Scott Ballock notified Ellen Costlow

   that he just discovered she withdrew $127,000 from the joint savings account, taking it to a zero

   balance. Kenny Ice, Jr. told Scott Ballock she was spending the money on him and illicit drugs.




                                                  29
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 30 of 45 PageID #: 5522



           Scott Ballock was obliged to report the loss of FBI property. The FBI Security Division

   ordered Scott Ballock to try and retrieve that property. Ellen Costlow told the State Police that

   Scott Ballock was threatening her regarding the FBI property, a falsehood.


           Thanks to Sgt. Kief, the FBI had an agent present to witness Scott Ballock’s arrest. Sgt.

   Kief gave the FBI the communications at issue and three years later gave a statement to the FBI,

   intended to defame Scott Ballock. According to the State Police investigation file, from before

   the arrest on September 13, 2013, until well after Sgt. Kief spoke to the FBI in April 2016, he

   and Ellen Costlow carried on an unusually close and unprofessional collaboration, including

   plans to violate court orders by giving information to the FBI. Sgt. Kief solicited Ellen Costlow

   to violate the court orders, suggesting she should tell him what he should say. He suggested she

   broaden the scope of the FBI investigation by sharing information unrelated to the stalking and

   harassment charges.


           Sgt. Kief told the FBI Scott Ballock was arrested in family court out of concern over his

   potential for gun violence, yet Scott Ballock was later allowed access to the State Police barracks

   later that same day, bearing his loaded firearm. Similarly, Sgt. Kief falsely told the FBI that he,

   Sgt. Kief, investigated the report of Ellen Costlow’s affair with a married trooper and found it to

   be untrue. In deposition, he admitted he called the trooper the day before meeting with him,

   shared the allegation, and said he wanted to see the phone the next day; there were no messages

   on it. Ellen Costlow testified she was never asked by Sgt. Kief about the affair. Sgt. Kief never

   spoke with Kenny Ice, Jr. about the matter. When asked in deposition whether he thought there




                                                   30
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 31 of 45 PageID #: 5523



   had been an affair, he testified he did not know, but he kept Trooper Berry out of the

   investigation of Scott Ballock because such an affair would be disqualifying.


           The stalking and harassment charges were withdrawn on April 7, 2016, nearly three years

   after the arrest. The elected prosecutor, Marcia Ashdown, negotiated the terms and appeared in

   magistrate court to dismiss the case. She admitted to Ballock’s counsel in negotiations that “her

   boys had been misbehaving.” The dismissal motion included an agreement by Ellen Costlow not

   to contact Scott Ballock’s employer. This followed the divorce decree of May 14, 2014, which

   included an injunction against contacting each other’s employer and an agreement signed by

   Ellen Costlow, not to contact the FBI, ever.


           Scott Ballock’s father, Tom Ballock, established several websites and posted a series of

   narratives critical of Ellen Costlow. She sued him in civil court in early 2013 and dropped the

   case with prejudice before Ellen Costlow started working with Sgt. Kief in late August of that

   year.


           Tom Ballock began criticizing Sgt. Kief immediately after Scott Ballock was arrested on

   September 13, 2013. The State Police investigation file revealed that Sgt. Kief investigated Tom

   Ballock’s websites for possible criminal violations. Tom Ballock found out and stepped up his

   attacks against Sgt. Kief, calling him, “Cowboy Kief.” Sgt. Kief testified in deposition that this

   greatly upset him. It apparently motivated Sgt. Kief. He could not find anything with which to

   charge Tom Ballock, so he took it out on Scott Ballock by encouraging Ellen Costlow to violate

   the confidentiality agreements and injunctive order and by his own false statements to the FBI,

   defaming Scott Ballock.


                                                  31
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 32 of 45 PageID #: 5524



           During the FBI’s administrative investigation, the FBI agents who interviewed Scott

   Ballock told him there was nothing to worry about, but the Office of Disciplinary Responsibility

   (ODR) overruled those recommendations and adopted Sgt. Kief and Ellen Costlow’s false

   narratives. The OPR’s first decision to terminate Scott Ballock was for abusing Ellen Costlow

   and being arrested. Candace Will, Esquire, of the OPR cited Sgt. Kief’s false statement about his

   investigation of Trooper Berry as aggravation in terminating Scott Ballock. This position was

   then abandoned after Scott Ballock pointed out to the Disciplinary Review Board the falsity of

   Sgt. Kief’s statement and the DRB remanded the matter for further investigation.


           The second termination decision shifted position to rely on sex play with a firearm, Ellen

   Costlow’s false narrative of abuse and a supposed lack of candor in respect to Ellen Costlow’s

   false accusations of abuse. The second decision is on appeal to the DRB.


   II. Defendants’ Summary of Material Facts and Theories of Defense.

           Plaintiff Scott Ballock was an FBI agent, who was previously married to Ms. Costlow. In

   August 2011, Mr. Ballock was assigned as a Supervisory Senior Resident Agent at the FBI’s

   Criminal Justice Information Service (“CJIS”) center in Clarksburg. Approximately a year after

   the couple moved to West Virginia, in September 2012, the Ballocks separated. Shortly

   thereafter, Ms. Costlow filed for divorce.

           In August 2013, Mr. Ballock’s father, Tom Ballock, contacted Sgt. Kief to warn him that

   one of the troopers under him, former Defendant Trooper Chris Berry, was allegedly having an

   affair with Ms. Costlow, and Sgt. Kief might want to warn Trooper Berry that she contacted the




                                                   32
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 33 of 45 PageID #: 5525



   wives of the men she was seeing and told them of the affairs. However, Tom Ballock said that he

   did not want to file a formal complaint against Trooper Berry.

           After being made aware of the concerns that Trooper Berry purportedly was having an

   affair with Ms. Costlow, Sgt. Kief met with Trooper Berry. Trooper Berry denied that he was

   involved with Ms. Costlow. Sgt. Kief also reviewed the text messages and call log of Trooper

   Berry’s personal cell phone and did not see anything on the phone that raised concerns.

           The allegations against Trooper Berry arose from an investigation Trooper Berry was

   conducting in Mr. Ballock’s and Ms. Costlow’s neighborhood involving a series of larcenies or

   break-ins into cars. Trooper Berry interviewed Ms. Costlow to see if she saw anything suspicious

   or had any knowledge of the break-ins. He gave her his cell phone number and asked her to

   contact him if she learned of any information relevant to the investigation.

           Ms. Costlow’s boyfriend, Kenny Ice, claimed to have seen text messages Ms. Costlow

   had exchanged with Trooper Berry and believed she was having an affair with him. Mr. Ice then

   contacted Mr. Ballock and informed him of his suspicions.

           In the course of checking into Tom Ballock’s allegations, Sgt. Kief also contacted Ms.

   Costlow, who informed him that Mr. Ballock had been harassing her in the year since the couple

   separated, including by sending e-mails and text messages. This revelation led to the State Police

   opening up an investigation into Mr. Ballock’s alleged harassment of Ms. Costlow.

           Mr. Ballock sent his estranged wife over 3,000 e-mails and text messages over a period

   of approximately one year, between the time the couple separated and the time Ms. Costlow

   made a complaint to the State Police. A “substantial amount” of the communications were

   pressuring Ms. Costlow to return to Mr. Ballock. Although Ms. Costlow informed Mr. Ballock



                                                   33
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 34 of 45 PageID #: 5526



   that she considered his communications harassing, he denied that he had harassed Ms. Costlow

   and insisted that all of his communications with her were “polite and respectful.”

           Mr. Ballock’s communications were far from polite and respectful. In his

   communications with his wife, Mr. Ballock made derogatory references to her sex life, called her

   “pure evil” and said that he would never forgive her. Despite Ms. Costlow unequivocally

   informing Mr. Ballock that she was not interested in reconciliation, he continued to harass her,

   alternating between seeking reconciliation and insulting her. Mr. Ballock used the couple’s

   children to attack Ms. Costlow, threatening that tragedies would befall their children, and it

   would be her fault. And he promised her that he would never relent from harassing her.

           Not only were Mr. Ballock’s messages to Ms. Ballock hurtful and disrespectful, he also

   harassed her simply with the large number of e-mails and texts he sent. Mr. Ballock also

   threatened Ms. Costlow with both civil and criminal legal actions.

           In May of 2013, Ms. Costlow again asked Mr. Ballock to cease harassing her and to go

   through her attorneys for any future communications. Mr. Ballock responded that he would

   never go through Ms. Costlow’s attorneys for anything, ever.

           Cpl. Gaskins documented his investigation of Ms. Costlow’s claims in a report. Mr.

   Ballock has admitted that every statement Cpl. Gaskins put in his investigation report is true.

           On September 11, 2013, Cpl. Gaskins met with Monongalia County Assistant

   Prosecuting Attorney Cindy Scott to decide whether to press charges, and if so, with what to

   charge Mr. Ballock. APA Scott reviewed Mr. Ballock’s communications herself. She advised

   Cpl. Gaskins to charge Mr. Ballock with one count each of Stalking/Harassment, in violation of




                                                   34
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 35 of 45 PageID #: 5527



   West Virginia Code § 61-2-9a, and Harassment by Electronic Communications Device, in

   violation of West Virginia Code § 61-3C-14a.

           The next day, Cpl. Gaskins presented two criminal complaints to Magistrate Sandy

   Holepit, who found probable cause for both counts and issued arrest warrants.The day after that,

   on September 13, 2013, Sgt. Kief served Mr. Ballock with the arrest warrants during Mr.

   Ballock’s divorce hearing at Monongalia County Family Court.

           The decision to arrest Mr. Ballock during the Family Court proceedings was due to

   officer safety concerns; as an FBI agent, Mr. Ballock carried a weapon, but it was presumed he

   would be unarmed during the court proceeding. The State Police coordinated Mr. Ballock’s

   arrest during the Family Court hearing with the FBI, which shared Sgt. Kief’s concerns about

   safety and concurred with his plan to serve the arrest warrant on Mr. Ballock during the Family

   Court hearing. The FBI also had an agent present during his arrest to witness the event.

           The FBI became involved in Mr. Ballock’s arrest because when the State Police began its

   criminal investigation of Mr. Ballock, but before he was arrested, either Sgt. Kief or Cpl.

   Gaskins contacted the FBI to let them know that one of their agents was under criminal

   investigation. Additionally, sometime after Cpl. Gaskins began the State Police investigation,

   John Hambrick of the FBI met with Cpl. Gaskins to discuss the allegations against Mr. Ballock.

   At this meeting, Mr. Hambrick asked for a copy of the disk of Mr. Ballock’s communications

   with Ms. Costlow. After receiving approval from APA Scott, Cpl. Gaksins supplied the FBI with

   a copy of the disk.

           Nearly two and one-half years after Mr. Ballock’s arrest, on April 7, 2016, Monongalia

   Prosecuting Attorney Marcia Ashdown dismissed the charges against Mr. Ballock. Neither Ms.



                                                  35
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 36 of 45 PageID #: 5528



   Costlow, Sgt. Kief, nor Cpl. Gaskins sought to have the charges against Mr. Ballock dismissed.

   In fact, Ms. Costlow, Sgt. Kief, and Cpl. Gaskins were surprised to learn that the Prosecuting

   Attorney’s Office had decided to dismiss the charges; prior to deciding to dismiss the charges

   against Mr. Ballock, Ms. Ashdown did not consult with any of them. The State moved to dismiss

   after Mr. Ballock and Ms. Costlow entered into an agreement with the State, under which Mr.

   Ballock acknowledged that probable cause existed for the State Police to file for the issuance of

   the arrest warrants.

           After the criminal charges against Mr. Ballock were dismissed, the FBI conducted an

   independent, internal investigation into the allegations that Mr. Ballock harassed Ms. Costlow.

   The FBI reviewed Mr. Ballock’s e-mails and texts. The FBI’s Office of Professional

   Responsibility (“OPR”) determined, by a preponderance of the evidence, that Mr. Ballock

   committed a misdemeanor offense under W. Va. Code § 61-3C-14a of harassing Ms. Costlow by

   computer or electronic device. The FBI’s Assistant Director of Human Resources, Candice Will,

   after conducting her own independent review of the record, including Mr. Ballock’s written

   submissions as part of the FBI disciplinary process, agreed with OPR’s recommendation and

   dismissed Mr. Ballock from the FBI.

           Mr. Ballock claims that shortly after he filed the initial pro se pleading in this matter, an

   unidentified, uniformed representative of the West Virginia State Police visited the FBI’s

   Clarksburg Resident Agency and lodged a complaint with the Supervisory Senior Resident

   Agent about this lawsuit. He cannot, however, identify who this “mystery trooper” was.

           On April 10, 2017, after Mr. Ballock stopped by the Morgantown State Police

   detachment in an attempt to serve the State Police Defendants, Sgt. Kief spoke by telephone with



                                                    36
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 37 of 45 PageID #: 5529



   the acting Supervisory Senior Resident Agent at that time, John Large. Sgt. Kief did not call Mr.

   Large to lodge a complaint about Mr. Ballock filing a civil action, but to report Mr. Ballock’s

   harassment of the troopers. Sgt. Kief told Mr. Large that Mr. Ballock’s demeanor was arrogant

   and he appeared to be “thumbing his nose” at the State Police.

           Mr. Ballock appealed his discharge through the FBI’s internal administrative process.

   The FBI’s Office of Disciplinary Appeals remanded the case back to the FBI Inspection Division

   to conduct additional investigation.

           After additional investigation, OPR again recommended Mr. Ballock’s dismissal, albeit

   on slightly different grounds. The FBI found that Mr. Ballock committed three violations of its

   rules and policies: (1) misuse of weapon/safety violation (putting a handgun in Ms. Costlow’s

   vagina during sex and in Mr. Ballock’s own mouth while threatening suicide); (2) unprofessional

   conduct off-duty (which included, but went beyond, his harassment of Ms. Costlow); and (3)

   lack of candor/lying under oath (both by his denial of abusing Ms. Costlow and by characterizing

   his emails and texts as “respectful and appropriate” and not threatening). Acting Assistant

   Director Nancy McNamara approved OPR’s recommendation and discharged Mr. Ballock again.

   The FBI concluded that each of the three grounds is an independent basis for his discharge.

   Importantly, the FBI expressly stated in the latest discharge letter that it did not consider Mr.

   Ballock’s arrest by the State Police in reaching its decision.

           Defendants’ theory of defense is that Mr. Ballock cannot prove the essential elements of

   any cause of action he asserts. The numerous e-mails and text messages he sent Ms. Costlow,

   both by their volume and insulting nature, and despite her repeated requests that he cease

   contacting her, establish that there was probable cause for his arrest. In addition, APA Scott



                                                    37
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 38 of 45 PageID #: 5530



   instructed Cpl. Gaskins to charge Mr. Ballock with the two counts with which he was charged,

   thereby acting as an intervening cause and insulating Defendants from liability. Finally, Mr.

   Ballock was arrested pursuant to a warrant signed by a magistrate. Not only is the arrest warrant

   proof of probable cause, but there is simply no constitutional violation when one is arrested

   pursuant to a valid arrest warrant. The existence of probable cause negates Mr. Ballock’s

   malicious prosecution claims under both Section 1983 and state law.

           Mr. Ballock has no evidence that Defendants used the criminal process for an improper

   purpose after criminal charges were initiated against him. Rather, his abuse of process claims

   under both Section 1983 and state law relate to simply the initiation and prosecution of the

   criminal charges. His allegations fail to state an abuse of process claim. In addition, although a

   Section 1983 abuse of process claim has not been recognized in the Fourth Circuit, presuming

   such a claim is viable, Mr. Ballock’s claim is time-barred because he filed the action more than

   two years after his arrest.

           Mr. Ballock has admitted that everything in Cpl. Gaskins’s investigation report—which

   forms the basis of his defamation claims under Section 1983 and state law—is true. Furthermore,

   he has no evidence that Cpl. Gaskins or Ms. Costlow made an unprivileged communication of

   the allegedly defamatory statements contained therein. Also, he cannot show that any harm he

   suffered was proximately caused by any statement contained within the report. Additionally, any

   communication to FBI officials was privileged because the communications at issue—regarding

   criminal charges of harassment of Mr. Ballock’s estranged wife—affected a sufficiently

   important interest of the FBI and were within the generally accepted standards of decent conduct.

   Finally, as to the Section 1983 defamation claim, Mr. Ballock cannot show that any reputational



                                                  38
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 39 of 45 PageID #: 5531



   injury he suffered as a result of the investigation report was accompanied by state action that

   distinctly altered or extinguished any legal status he had.

           Mr. Ballock’s claims also fail because he cannot show that his discharge from the FBI

   was caused by Defendants. The FBI set forth in extensive detail its reasons for discharging Mr.

   Ballock. Contrary to Mr. Ballock’s theory, the FBI did not base its discharge decision on any

   statements by Defendants, but upon Mr. Ballock’s own conduct, as evidenced by the e-mails and

   texts at issue. To the extent that Mr. Ballock argues that Defendants “set in motion” the FBI

   investigation, Sgt. Kief did so by informing the FBI that the State Police was conducting a

   criminal investigation of one of its agents. This information was true, and under West Virginia

   law, supplying truthful information is an absolute defense to a claim of tortious interference with

   contract, whether the information was requested or not. Moreover, communication to FBI

   officials that one of the agency’s senior supervisory agents was under criminal investigation for

   harassing his estranged wife is a privileged communication of information that affects a

   sufficiently important interest of the FBI and is within generally accepted standards of decent

   conduct.

           Mr. Ballock cannot establish an intentional infliction of emotional distress claim because

   he has no evidence that Defendants engaged in any outrageous conduct. To the contrary, the

   evidence is that Ms. Costlow made a complaint to the State Police that Mr. Ballock was

   criminally harassing her, and Sgt. Kief and Cpl. Gaskins investigated her complaint and initiated

   criminal charges against Mr. Ballock based upon probable cause.




                                                    39
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 40 of 45 PageID #: 5532



           Finally, because the remaining claims fail, Mr. Ballock cannot establish a Section 1983

   civil conspiracy claim. That is, Mr. Ballock has no evidence that Defendants conspired to

   deprive him of a federally protected right.

           Besides Mr. Ballock’s lack of evidence to establish the essential elements of his claims,

   the State Police Defendants alternatively argue that they are entitled to qualified immunity. Mr.

   Ballock cannot show that the State Police Defendants violated any clearly established law, either

   by arresting him based upon at least arguable probable cause or by communicating with another

   law enforcement agency about a criminal investigation of one of its supervisory agents.

           While Ms. Costlow is not entitled to qualified immunity, Mr. Ballock’s Section 1983

   claims against her fail because there is no evidence she acted under color of law to deprive him

   of a federally-protected right. Furthermore, Mr. Ballock’s breach of contract claim against Ms.

   Costlow fails for a number of reasons: (1) The divorce decree between the parties does not

   create an enforceable contract; (2) Mr. Ballock breached the agreement attached to the

   Magistrate Court dismissal order prior to any alleged breach by Ms. Costlow when he falsely

   stated that he agreed there was probable cause for his arrest; (3) Ms. Costlow did not breach any

   enforceable agreement when the FBI contacted her; and (4) Mr. Ballock cannot establish that any

   damages he suffered were proximately caused by Ms. Costlow’s purported breach of contract

   because he was discharged for his own conduct.

   6. ​CONTESTED ISSUES OF FACT AND LAW

   I. FACTS

           a. Whether Sgt. Kief acted in conjunction with Ms. Costlow to bring criminal charges
              against Mr. Ballock for the purpose of assisting her in the divorce proceeding.

           b. Whether there was probable cause to charge and arrest Mr. Ballock.


                                                  40
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 41 of 45 PageID #: 5533



           c. Whether Defendants’ actions caused the FBI to terminate Mr. Ballock’s employment.

   II. LAW

           See heading number 2 “Contested Issues of Law Requiring a Ruling Before Trial”

   7. ​STIPULATIONS

           a. Tom Ballock contacted Sgt. Kief on or about August 13, 2013 to advise that Trooper
              Berry was alleged to be having an affair with Ellen Costlow. Sgt. Kief investigated
              this but could not substantiate the allegations.

           b. Sgt. Kief served Mr. Ballock with arrest warrants on September 13, 2013 during a
              break in a Family Court hearing.

           c. Cpl. Gaskins met with John Hambrick of the FBI shortly after Scott Ballock’s arrest
              and provided Agent Hambrick with the disk of Mr. Ballock’s e-mails to Ms. Costlow.

           d. The FBI initiated its internal investigation of Mr. Ballock on September 26, 2013, but
              held an active investigation in abeyance until after the criminal charges against Mr.
              Ballock were dismissed.

           e. The criminal charges against Scott Ballock were dismissed on April 7, 2016.

           f. On May 9, 2014, a decree of divorce was entered, including an injunction that
              "[n]either party will contact any employer regarding the other party in any fashion
              whatsoever." A signed handwritten agreement to the decree stated, "She is not to
              communicate with SB's Employer FBI, ever."

           g. Sgt. Kief spoke with FBI investigators on or about April 14, 2016.

           h. Ms. Costlow spoke with FBI investigators on or about May 12, 2016.

           i. The order expunging the arrest and prosecution of Scott Ballock was entered on July
              13, 2016.

           j. The FBI first proposed Mr. Ballock’s discharge on April 10, 2017.

           k. Scott Ballock challenged the proposed termination on June 14, 2017.

           l. The Office of Professional Responsibility (OPR) decided on September 21, 2017 to
              adopt the proposed dismissal.

           m. Scott Ballock appealed the decision on October 3, 2017 and supplemented his appeal
              on December 22, 2017.



                                                   41
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 42 of 45 PageID #: 5534



              n. On January 19, 2018, the Office of Disciplinary Appeals (ODA) remanded for further
                 investigation and re-adjudication by the OPR.

              o. On November 15, 2018, the OPR concluded that Scott Ballock violated three offense
                 codes, two of which merited dismissal.

              p. On March 5, 2019, the OPR, Nancy McNamara, Acting Assistant Director Office of
                 Professional Responsibility, issued its second termination decision.

              q. The OPR's second termination decision, dated March 5, 2019, is currently on appeal,
                 pending a decision by the Disciplinary Review Board (DRB).

              r. Without waiving the right to object to their ​admissibility​, the parties stipulate to the
                 authenticity o​ f the e-mails and text messages between Mr. Ballock and Ms. Costlow
                 that were provided by Ms. Costlow’s divorce attorneys to the State Police, as well as
                 the court filings in the Ballock divorce and the underlying criminal proceedings.

   8.   ​SUGGESTIONS FOR AVOIDANCE                           OF    UNNECESSARY            PROOF       AND
          CUMULATIVE EVIDENCE

               The Court's decisions on the pending motions for summary judgment and motions ​in

   limine.​


   9.   ​SUGGESTIONS FOR SPECIAL PROCEDURES

              None.


   10. ​PLAINTIFFS’ STATEMENT OF DAMAGES CLAIMED

   See Section 3 above.


   11. ​ESTIMATED NUMBER OF TRIAL DAYS

              a. Plaintiff estimates 5 days.


              b. Defendants estimate 3 days.


              Respectfully submitted this 6th day of December, 2019.




                                                        42
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 43 of 45 PageID #: 5535



   /s/ ​Charles J. Crooks
   Charles J. Crooks (WV Bar No. 4633)
   CROOKS LAW FIRM PLLC
   244 Pleasant Street
   Morgantown, WV 26505
   (304) 282-1039
   Charles@crookslawfirm.org
   Counsel for Plaintiff


   /s/ ​P. Todd Phillips (​ email consent 12/6/19)
   P. Todd Phillips (WV Bar No. 9499)
   LYONS PHILLIPS LEGAL GROUP PLLC
   141 Walnut Street
   Morgantown, WV 26505
   (304) 296-3200 or (304) 296-0123
   toddphillips.law@gmail.com
   Counsel for Defendant Ellen Ruth Costlow

   /s/ Mark G. Jeffries
   Mark G. Jeffries (WV Bar No. 11618)
   STEPTOE & JOHNSON PLLC
   400 White Oaks Boulevard
   Bridgeport, WV 26330-4500
   (304) 933-8000
   mark.jeffries@steptoe-johnson.com

   Montè L. Williams (WV Bar No. 9526)
   STEPTOE & JOHNSON PLLC
   P.O. Box 1616
   Morgantown, WV 26507-1616
   (304) 598-8000
   monte.williams@steptoe-johnson.com
   Counsel for Defendant State Trooper Michael Kief




                                                     43
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 44 of 45 PageID #: 5536



                             UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF WEST VIRGINIA

   SCOTT T. BALLOCK,

                  Plaintiff,

   v.                                                         CIVIL ACTION NO.: 1:17-CV-52
                                                              Honorable Irene M. Keeley
   ELLEN RUTH COSTLOW,
   STATE TROOPER MICHAEL KIEF,
   AND STATE TROOPER RONNIE M. GASKINS,

                  Defendants.

                                    CERTIFICATE OF SERVICE

                  I hereby certify that on the 6th day of December 2019, I electronically filed the

   foregoing “Joint Pre-trial Order” with the Clerk of the Court using the CM/ECF system, which

   will send notification of such filing to the following:

   P. Todd Philips, Esquire
   Lyons Phillips Legal Group PLLC
   141 Walnut Street
   Morgantown, WV 26505
   Counsel for Defendant Ellen Ruth Costlow




   Mark G. Jeffries (WV Bar No. 11618)
   STEPTOE & JOHNSON PLLC
   400 White Oaks Boulevard
   Bridgeport, WV 26330
   (304) 933-8000
   mark.jeffries@steptoe-johnson.com




   Montè L. Williams (WV Bar No. 9526)
   STEPTOE & JOHNSON PLLC
   P.O. Box 1616
                                                    44
   10555081
Case 1:17-cv-00052-IMK-MJA Document 152 Filed 12/06/19 Page 45 of 45 PageID #: 5537



   Morgantown, WV 26507-1616
   (304) 598-8000
   monte.williams@steptoe-johnson.com

   Counsel for Defendant
   State Trooper Michael Kief




                                        45
   10555081
